Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments and arguments filed on 09/02/2021. Claims 3 and 24-25 have been canceled and claims 1, 8 and 23 have been amended. Currently, claims 1-3, 5-12 and 23 are pending.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. US 2017/0186844 A1), herein Kim in view of Huh et al. (Pub. No. US 2021/0242320 A1), herein Huh.
Regarding claim 1, Kim discloses an apparatus comprising: a wordline in a material, the wordline comprising a first metal portion 108’ (paragraph [0090]; The work function layer 108' may be a metal nitride. The work function layer 108' may be a titanium nitride (TiN).), a second metal portion 109’ (paragraph [0090]; The low-resistivity layer 109' may include tungsten.) vertically adjacent to the first metal portion, and a third metal portion 211 (paragraph [0091]; The barrier layer 211 may be a titanium nitride (TiN).) vertically adjacent to the second metal portion; and a dielectric material 106 between the wordline and the material (Kim: Figs. 4A-11B and paragraphs [0052], [0085]-[0164]).

However, in the same field of endeavor, Huh teaches a gate trench comprising: a first conductive portion 34, a second conductive portion 36 and a third conductive portion 45a stacked on top of each other in a trench wherein a dielectric material 30 is between the gate trench (i.e. wordline) and the substrate (i.e. material) 5, the second metal portion in contact with the dielectric material (Huh: Fig. 6 and paragraphs [0033]-[0053]) to form semiconductor devices with uniform thicknesses while variations in size among these patterns are great.
Therefore, it would have been obvious to one of ordinary skill in the art to have a dielectric material between the wordline and the material, wherein the second metal portion in contact with the dielectric material, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 2, Kim in view of Huh teaches the apparatus of claim 1, wherein each of the first metal portion and the third metal portion comprises titanium nitride and the second metal portion comprises tungsten (Kim: Figs. 4A-11B and paragraphs [0090]-[0091]).
Regarding claim 7, Kim in view of Huh teaches the apparatus of claim 1, wherein the second metal portion directly contacts the first metal portion and the third metal portion directly contacts the second metal portion (Kim: Figs. 4A-11B and paragraphs [0090]-[0091]).
Regarding claim 8, Kim discloses an apparatus comprising: a memory array comprising wordlines, bit lines, and memory cells, each memory cell coupled to an associated one of the wordlines and an associated one of the bit lines (paragraphs [0002], [0122]-[0123], [0175]), each of the wordlines located in a material and comprising: a first titanium nitride portion 108’ (paragraph [0090]; The work function layer 108' may be a metal nitride. The work function layer 108' may be a titanium nitride (TiN).), a metal portion 109’ (paragraph [0090]; The low-resistivity layer 109' may include tungsten.), and a second titanium nitride portion 211 (paragraph [0091]; The barrier layer 211 may be a titanium nitride (TiN).) vertically stacked on one another; and a dielectric material 106 in direct contact with the wordlines and with the material (Kim: Figs. 4A-11B and paragraphs [0052], [0085]-[0164]).
Kim does not specifically show a dielectric material in direct contact with each of the first titanium nitride portion, the metal portion, and the second titanium nitride portion of the wordlines and with the material.
However, in the same field of endeavor, Huh teaches a gate trench comprising: a first conductive portion 34, a second conductive portion 36 and a third conductive portion 45a stacked on top of each other in a trench wherein a dielectric material 30 is between the gate trench (i.e. wordline) and the substrate (i.e. material) 5, the second metal portion in contact with the dielectric material (Huh: Fig. 6 and paragraphs [0033]-[0053]) to form semiconductor devices with uniform thicknesses while variations in size among these patterns are great.
Therefore, it would have been obvious to one of ordinary skill in the art to have a dielectric material in direct contact with each of the first titanium nitride 
Regarding claim 9, Kim in view of Huh teaches the apparatus of claim 8, wherein the metal portion comprises tungsten, ruthenium, molybdenum, or a combination thereof (Kim: Figs. 4A-11B and paragraphs [0090]-[0091]).
Regarding claim 10, Kim in view of Huh teaches the apparatus of claim 8, wherein the metal portion directly contacts the first titanium nitride portion and the second titanium nitride portion directly contacts the metal portion (Kim: Figs. 4A-11B and paragraphs [0090]-[0091]).
Regarding claim 11, Kim in view of Huh teaches the apparatus of claim 8, wherein no titanium nitride material is between the wordlines and the dielectric material (Kim: Figs. 4A-11B and paragraphs [0052]-[0054]).
Regarding claim 12, Kim in view of Huh teaches the apparatus of claim 8, wherein a metal of the metal portion exhibits a lower resistivity than a resistivity of the first titanium nitride portion and the second titanium nitride portion (Kim: Figs. 4A-11B and paragraphs [0007]-[0010], [0060], [0090]-[0091]).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (Pub. No. US 2021/0066466 A1), herein Kwon, in view of Huh et al. (Pub. No. US 2021/0242320 A1), herein Huh.
Regarding claim 1, Kwon discloses an apparatus comprising: a wordline in a material, the wordline comprising a first metal portion 121/423 (paragraphs [0038], [0042], [0068]; The lower buried portion 121 may include, for example, a metal, metal nitride or a combination thereof. The lower buried portion 121 may include tantalum nitride (TaN), titanium nitride (TiN), tungsten (W), tungsten nitride (WN) or combinations thereof. The lower buried portion 121 may be formed of titanium nitride only. In addition, the lower buried portion 121 may be formed of a stack of titanium nitride (TiN) and tungsten (W), i.e., TiN/W… the first barrier layer 423 may be formed of titanium nitride ( TiN).), a second metal portion 122/424 (paragraph [0068]; the low resistance gate electrode 424 may be formed of tungsten (W).) vertically adjacent to the first metal portion, and a third metal portion 122/425 (paragraph [0069]; The second barrier layer 425 may include metal nitride. The second barrier layer 425 may be formed of tantalum nitride (TaN) or titanium nitride (TiN).) vertically adjacent to the second metal portion; and a dielectric material 110 between the wordline and the material (Kwon: Figs. 1-10 and paragraph [0031]).
Kwon does not specifically show the second metal portion in contact with the dielectric material.
However, in the same field of endeavor, Huh teaches a gate trench comprising: a first conductive portion 34, a second conductive portion 36 and a third conductive portion 45a stacked on top of each other in a trench wherein a dielectric material 30 is between the gate trench (i.e. wordline) and the substrate (i.e. material) 5, the second metal portion in contact with the dielectric material (Huh: Fig. 6 and paragraphs [0033]-[0053]) to form semiconductor devices with uniform thicknesses while variations in size among these patterns are great.
Therefore, it would have been obvious to one of ordinary skill in the art to have a dielectric material between the wordline and the material, wherein the second metal portion in contact with the dielectric material, as a person with 
Regarding claim 3, Kwon in view of Huh teaches the apparatus of claim 1, wherein the first metal portion comprises titanium nitride and tungsten, the second metal portion comprises tungsten, and the third metal portion comprises titanium nitride (Kwon: Figs. 1-10 and paragraphs [0031], [0068]-[0069]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huh, as applied above, and further in view of Chun (Pub. No. US 2018/0342520 A1).
Regarding claims 5-6, Kim in view of Huh does not specifically say the first metal portion comprises a substantially homogeneous chemical composition or a heterogeneous chemical composition.  
However, in the same field of endeavor, Chun teaches a method of fabricating a semiconductor device, wherein “the conductive line 105 may be formed of a metal or metal-containing material. The conductive line 105 may be made, for example, of a metal, a metal nitride, a metal silicide, or a combination thereof. In various embodiments, the conductive line 105 may be made of tungsten nitride (WN), molybdenum nitride (MoN), titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), tantalum silicon nitride (TaSiN), tungsten (W), or a combination thereof. For example, the conductive line 105 may have a homogeneous or a heterogeneous structure. For example, the conductive line 105 may have a stacked structure with two or more layers made from the aforementioned materials. In an embodiment, the conductive line 105 may have a two-layer stacked structure with a titanium nitride and a tungsten layer stacked wherein the titanium nitride layer is contacting the contact plug 104”(Chun: paragraph [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have either of the claimed chemical compositions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh et al. (Pub. No. US 2014/0365723 A1), herein Oh, and further in view of Chun.
Regarding claim 23, Kim discloses the limitations claimed in claim 1 or 8, memory cells, bit-lines and word-lines, but do not specifically say “a processor operably coupled to an input device and an output device; and an apparatus operably coupled to the processor”. However, it is well-known in the art that “a resistance memory apparatus including a memory cell array configured to be accessed by a processor, and a controller configured to control an operation of the memory cell array; and a user interface configured to input/output data between the processor and a user, wherein the memory cell array may include a data storage unit connected to a bit line, and a first access device and a second access device, which form a memory cell unit, connected in series between the data storage unit and a source line, wherein the first access device is configured to be driven by a signal applied to a first word line, and the second access device is configured to be driven by a signal applied to a second word line” (see paragraph [0015] of Oh).
Therefore, it would have been obvious to one of ordinary skill in the art to have an electronic system, comprising: a processor operably coupled to an input device and an output device; and an apparatus operably coupled to the processor, the apparatus comprising: wordlines, bit lines, and memory cells, each memory cell coupled to an associated one of the wordlines and an associated one of the bit lines, each of the wordline comprising: a first titanium nitride material, a tungsten material over the first titanium nitride material, and a second titanium nitride material over the tungsten material.
The previous combination does not specifically say the first titanium nitride material comprises a heterogeneous chemical composition.  
However, in the same field of endeavor, Chun teaches a method of fabricating a semiconductor device, wherein “the conductive line 105 may be formed of a metal or metal-containing material. The conductive line 105 may be made, for example, of a metal, a metal nitride, a metal silicide, or a combination thereof. In various embodiments, the conductive line 105 may be made of tungsten nitride (WN), molybdenum nitride (MoN), titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), tantalum silicon nitride (TaSiN), tungsten (W), or a combination thereof. For example, the conductive line 105 may have a homogeneous or a heterogeneous structure. For example, the conductive line 105 may have a stacked structure with two or more layers made from the aforementioned materials. In an embodiment, the conductive line 105 may have a two-layer stacked structure with a titanium nitride and a tungsten layer stacked wherein the titanium nitride layer is contacting the contact plug 104”(Chun: paragraph [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have either of the claimed chemical composition, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)). 

Response to Arguments 
Applicant’s arguments with respect to claims 1-20 have been fully considered, but are found to be moot in view of the new grounds of rejection. 
Independent claim 1 has been amended to recite the limitation of the original claim 4 except for the term “directly”, therefore a new rejection is made and, as it is explained above, Huh teaches the newly added limitation. 
Independent claim 8 has been amended and the same rejection (i.e. combination of Kim and Huh) is applied to claim 8.
Independent claim 23 has been amended to include the limitation of original claim 25, for which prior art Chun was used previously. However, the applicant in the remarks did not point out or clearly explain why Chun does not teach this limitation. Therefore, the rejection applied in the previous office action stays the same and applied above. Applicant is further invited to see paragraphs [0121], [0124] and [0136] of Sharangpani heterogeneous composition), or to form completely mixed alloys having a uniform composition throughout (i.e., intermetallic alloys having a homogeneous composition)… each electrically conductive layer 46 can be a word line that functions as a common control gate electrode for the plurality of vertical memory devices.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813